Matter of 61 Crown St., LLC v City of Kingston Zoning Bd. of Appeals (2022 NY Slip Op 06845)





Matter of 61 Crown St., LLC v City of Kingston Zoning Bd. of Appeals


2022 NY Slip Op 06845


Decided on December 1, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 1, 2022

533518
[*1]In the Matter of 61 Crown Street, LLC, et al., Appellants,
vCity of Kingston Zoning Board of Appeals et al., Respondents, et al., Respondents.

Calendar Date:October 18, 2022

Before:Garry, P.J., Lynch, Reynolds Fitzgerald, Ceresia and McShan, JJ.

Rodenhausen Chale & Polidoro LLP, Rhinebeck (Victoria L. Polidoro of counsel), for appellants.
Barbara Graves-Poller, Corporation Counsel, Kingston, for City of Kingston Zoning Board of Appeals and another, respondents.
Riseley & Moriello, PLLC, Kingston (Michael A. Moriello of counsel), for JM Development Group, LLC and others, respondents.

Garry, P.J.